238 S.W.3d 698 (2007)
Barbara HLAVATY, Appellant,
v.
CITY OF ST. LOUIS, Respondent.
No. ED 88838.
Missouri Court of Appeals, Eastern District, Division Three.
October 2, 2007.
Motion for Rehearing and/or Transfer Denied November 19, 2007.
Steven M. Dioneda, St. Louis, MO, for Plaintiff/Appellant.
Patricia A. Hageman, City Counselor, Raymond B. Flojo, Assistant City Counselor, *699 St. Louis, MO, for Defendant/Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 19, 2007.

ORDER
PER CURIAM.
Barbara Hlavaty appeals the judgment entered upon a jury verdict in favor of the City of St. Louis on her claims for personal injuries. We find that, even to the extent the trial court erred in admitting testimony of prior accidents, the error was not prejudicial. We further find that the trial court did not err in refusing to allow Hlavaty to inquire into subsequent remedial measures on re-direct examination of her expert witness.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).